Proceeding by a landlord, under the Business Rent Law (L. 1945, ch. 314, as amd.), to fix the rent of business space consisting of three rooms used by appellant for the practice of medicine in the same apartment in which there is residence space. The rent was fixed at $57.50 a month after trial before an Official Referee. The notice of appeal is interpreted as stating an appeal from the final order which fixes the amount of rent and upon which appeal the amended findings and conclusions are brought up for review. Order affirmed, with $10 costs and disbursements. No opinion. Adel, Acting P. J., Wenzel, Schmidt, Beldoek and Murphy, JJ., concur.